EXECUTION VERSION


FIRST AMENDMENT
TO THE
AON PLC GLOBAL SHARE PURCHASE PLAN


This First Amendment (the “Amendment”) to the Aon plc Global Share Purchase
Plan, as amended and restated effective July 1, 2013 (the “Plan”), is adopted by
Aon plc, a public limited company incorporated under English law (the
“Company”), to be effective as set forth below.
RECITALS
WHEREAS, Section 9.2 of the Plan allows the Board of Directors of the Company
(the “Board”) to amend the Plan; and
WHEREAS, the Board desires to amend the Plan as set forth herein.
NOW, THEREFORE, the Plan is hereby amended, effective as of November 17, 2017,
by deleting the first sentence of Section 5.1(b) in its entirety and replacing
it with the following:
“The Option Price per share of Stock to be paid by each Participant on each
exercise of his or her Option shall be an amount in U.S. dollars determined by
the Committee that is not less than the lower of (1) 85% of the fair market of a
share of Stock as of the Date of Grant or (2) 85% of the fair market value of a
share of Stock as of the Date of Exercise.”
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officers, this ___ day of November, 2017.


AON plc         
By:                
/s/ ANTHONY R. GOLAND _______________________________        
Anthony R. Goland                         
Executive Vice President and         
Chief Human Resources Officer


1

